Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142297 & (116)                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  TOMMY JOE BARROW,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 142297
                                                                   COA: 298128
                                                                   Wayne CC: 10-003994-AW
  MAYOR OF DETROIT, CITY OF DETROIT,
  DETROIT BOARD OF CANVASSERS,
  DETROIT ELECTIONS COMMISSION,
  DETROIT CITY CLERK, DANIEL BAXTER,
  DOROTHY BURRELL, EDWARD
  HARTOUNIAN, WALTER KOPPY, EDWIN
  UKAGBU, GEORGE AZZUZ, WAYNE
  COUNTY BOARD OF CANVASSERS, KRISTA
  HARTOUNIAN, CAROL LARKIN, JOSEPH
  XUEREB, and JOHN DOE #2,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 9, 2010 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
        y0228                                                                 Clerk